          Case 1:18-cv-11275-PBS Document 53 Filed 11/15/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


      MOISES RIVAS,

                                  Plaintiff�

              vs.

      THOMAS M. HODGSON, Bristol County
      Sheriff, STEVEN SOUZA, Superintendent of             Civil Action No. l:18-cv-11275-PBS
      the Bristol County House of Correction and
      Jail, CATRINA GONCALVES, Assistant
      Deputy Superintendent of the Bristol County
      Ash Street Jail and Regional Lock-Up, and
      JOHN DOE DEFENDANTS 1-10, unknown
      officers of the Bristol County Ash Street Jail
      and Regional Lock-Up; all individuals being
      sued in their individual and official capacity,

                                  Defendants.


             JOINT MOTION FOR MODIFICATION OF SCHEDULING ORDER

          Plaintiff Moises Rivas and Defendants Thomas M. Hodgson, Steven Souza, and Catrina

Goncalves respectfully submit this joint request that the Court modify the current schedule 1 in this

action by extending the deadlines approximately 90 days pursuant to Federal Rule of Civil

Procedure 16(b)(4). The requested extension is needed because the parties require additional time

to conduct and complete depositions following completion of Defendants supplemental document

production.

           Accordingly, the parties propose the following modified schedule:

                Event                              Current Deadline       Proposed New Deadline
    Completion of fact discovery               November 15, 2019          February 13, 2020
    Motions for summary judgment               January 17, 2020           April 16, 2020
    Oppositions to motions for                 February 17, 2020          May 18, 2020
    summary judgment

1   The current schedule was established by the Court's July 10, 20 I 9 Order. Dkt. 49.

IUS-DOCS\I 09350016.211
Af'DOCS/21072619.1/313201-00011
